Case 19-14296   Doc 35   Filed 02/18/20 Entered 02/18/20 10:41:06   Desc Main
                           Document     Page 1 of 7
Case 19-14296   Doc 35   Filed 02/18/20 Entered 02/18/20 10:41:06   Desc Main
                           Document     Page 2 of 7
Case 19-14296   Doc 35   Filed 02/18/20 Entered 02/18/20 10:41:06   Desc Main
                           Document     Page 3 of 7
Case 19-14296   Doc 35   Filed 02/18/20 Entered 02/18/20 10:41:06   Desc Main
                           Document     Page 4 of 7
Case 19-14296   Doc 35   Filed 02/18/20 Entered 02/18/20 10:41:06   Desc Main
                           Document     Page 5 of 7
Case 19-14296   Doc 35   Filed 02/18/20 Entered 02/18/20 10:41:06   Desc Main
                           Document     Page 6 of 7
Case 19-14296   Doc 35   Filed 02/18/20 Entered 02/18/20 10:41:06   Desc Main
                           Document     Page 7 of 7
